 


109 HRES 134 : Requesting the President to transmit to the House of Representatives certain information relating to plan assets and liabilities of single-employer pension plans.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 19 
109th CONGRESS 
1st Session 
H. RES. 134 
[Report No. 109–34] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. George Miller of California submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
 
April 12, 2005 
Reported adversely from the Committee on Education and the Workforce, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting the President to transmit to the House of Representatives certain information relating to plan assets and liabilities of single-employer pension plans. 
 
 
That the President is hereby requested to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of all information in his possession relating to the 2 most recent plan years of single-employer pension plans preceding the date of the adoption of this resolution, consisting of— 
(1)information described in paragraphs (1) and (2) of section 4010.8(a) of title 29, Code of Federal Regulations, with respect to such plans, and 
(2)the identity of the contributing sponsors of such plans. 
 
 
April 12, 2005 
Reported adversely from the Committee on Education and the Workforce, referred to the House Calendar, and ordered to be printed 
